Exhibit 10.1
 
 
EIGHTH AMENDMENT TO PERSONAL SERVICES AGREEMENT


 
THIS EIGHTH AMENDMENT TO PERSONAL SERVICES AGREEMENT, dated as of February 9,
2010 by and between American Biltrite Inc., a Delaware corporation (“ABI”) and
Congoleum Corporation, a Delaware corporation (“Congoleum”);
 
WITNESSETH:
 
THAT WHEREAS, ABI and Congoleum are parties to a Personal Services Agreement,
dated as of March 11, 1993 (the “Personal Services Agreement”), as amended
February 8, 1995, November 15, 1996, March 10, 1998, November 7, 2002, March 11,
2008, September 23, 2008, and June 17, 2009 pursuant to which ABI agreed that
Roger S. Marcus would serve as the Chef Executive Officer of Congoleum and
Richard G. Marcus would serve as the Vice Chairman of Congoleum, subject to
certain terms and conditions set forth in the Personal Services Agreement;
 
NOW, THEREFORE, in consideration of the agreement set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
1.
Extension of Term. The term of the Personal Services Agreement is renewed until
the earlier of (a) the effective date of a plan of reorganization for Congoleum
Corporation, et al., following a final order of confirmation, or (b) June 30,
2010.

 
 
2.
Ratification. Each of ABI and Congoleum hereby ratifies and confirms all of the
terms and provisions of the Personal Services Agreement, as amended hereby.

 
 
3.
Counterparts. This Amendment to Personal Services Agreement may be executed in
one or more counterparts, each of which shall be an original but all of which
shall collectively constitute a single instrument.

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to Personal Services Agreement as of the date first above written.
 

 
AMERICAN BILTRITE INC.
       
By:
/s/ Richard G. Marcus
 
Name:
Richard G. Marcus
 
Title:
President
             
CONGOLEUM CORPORATION
       
By:
   
Name:
Roger S. Marcus
 
Title:
Chief Executive Officer



 

 
 

--------------------------------------------------------------------------------

 

EIGHTH AMENDMENT TO PERSONAL SERVICES AGREEMENT


THIS EIGHTH AMENDMENT TO PERSONAL SERVICES AGREEMENT, dated as of February 9,
2010 by and between American Biltrite Inc., a Delaware corporation (“ABI”) and
Congoleum Corporation, a Delaware corporation (“Congoleum”);
 
WITNESSETH:


THAT WHEREAS, ABI and Congoleum are parties to a Personal Services Agreement,
dated as of March 11, 1993 (the “Personal Services Agreement”), as amended
February 8, 1995, November 15, 1996, March 10, 1998, November 7, 2002, March 11,
2008, September 23, 2008, and June 17, 2009 pursuant to which ABI agreed that
Roger S. Marcus would serve as the Chief Executive Officer of Congoleum and
Richard G. Marcus would serve as the Vice Chairman of Congoleum, subject to
certain terms and conditions set forth in the Personal Services Agreement;
 
NOW, THEREFORE, in consideration of the agreement set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
1.
Extension of Term. The term of the Personal Services Agreement is renewed until
the earlier of (a) the effective date of a plan of reorganization for Congoleum
Corporation, et al., following a final order of confirmation, or (b) June 30,
2010.

 
 
2.
Ratification. Each of ABI and Congoleum hereby ratifies and confirms all of the
terms and provisions of the Personal Services Agreement, as amended hereby.

 
 
3.
Counterparts. This Amendment to Personal Services Agreement may be executed in
one or more counterparts, each of which shall be an original but all of which
shall collectively constitute a single instrument.

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to Personal Services Agreement as of the date first above written.
 

 
AMERICAN BILTRITE INC.
       
By:
   
Name:
Richard G. Marcus
 
Title:
President
             
CONGOLEUM CORPORATION
       
By:
/s/ Roger S. Marcus
 
Name:
Roger S. Marcus
 
Title:
Chief Executive Officer



 
